Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 1 of 36



                       Exhibit A

                    Proposed Order
                Case 19-10248-CSS             Doc 8-1       Filed 02/06/19        Page 2 of 36



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter 11

Avadel Specialty Pharmaceuticals, LLC, 1                         Case No. 19-10248 (CSS)

                              Debtor.                            Ref. Docket No. ____


      ORDER AUTHORIZING THE DEBTOR TO EMPLOY AND RETAIN EPIQ
        CORPORATE RESTRUCTURING, LLC AS CLAIMS AND NOTICING
              AGENT NUNC PRO TUNC TO THE PETITION DATE
    PURSUANT TO 28 U.S.C. § 156(c), 11 U.S.C. § 105(a) AND LOCAL RULE 2002-1(f)

         Upon the application (the “Application”) 2 of the above-captioned debtor and debtor-in-

possession (the “Debtor”), for an order authorizing the retention and appointment of Epiq

Corporate Restructuring, LLC (“Epiq”), as the Claims and Noticing Agent, pursuant to 28

U.S.C. §156(c), section 105(a) of the Bankruptcy Code and Local Rule 2002-1(f), to, among

other things, (i) distribute required notices to parties in interest, (ii) receive, maintain, docket and

otherwise administer the proofs of claim filed in the Debtor’s case, and (iii) provide such other

administrative services – as required by the Debtor – that would fall within the purview of

services to be provided by the Clerk’s office; and upon the declaration of Brian Karpuk

submitted in support of the Application; and the Debtor having estimated that there are in excess

of 200 creditors in this case, many of which are expected to file proofs of claim, and it appearing

that the receiving, docketing and maintaining of proofs of claim would be unduly time

consuming and burdensome for the Clerk; and the Court being authorized under 28 U.S.C.

§156(c) to utilize, at the Debtor’s expense, outside agents and facilities to provide notices to



1
  The business address and the last four (4) digits of the Debtor’s federal tax identification number is Avadel
Specialty Pharmaceuticals, LLC, 16640 Chesterfield Grove Road, Suite 200, Chesterfield, MO 63005 (8959).
2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Application.
              Case 19-10248-CSS         Doc 8-1      Filed 02/06/19    Page 3 of 36



parties in chapter 11 cases and to receive, docket, maintain, photocopy and transmit proofs of

claim; and the Court being satisfied that Epiq has the capability and experience to provide such

services and that Epiq does not hold an interest adverse to the Debtor or the estate with respect to

the matters upon which it is to be engaged; and good and sufficient notice of the Application

having been given; and no other or further notice being required; and it appearing that the

employment of Epiq is in the best interests of the Debtor, the estate and its creditors; and

sufficient cause appearing therefor;

       IT IS HEREBY ORDERED THAT:

       1.      The Application is GRANTED as set forth herein.

       2.      Notwithstanding the terms of the Engagement Agreement attached to the

Application, the Application is approved solely as set forth in this Order.

       3.      The Debtor is authorized to retain Epiq effective as of the Petition Date under the

terms of the Engagement Agreement to the extent set forth herein, and Epiq is authorized and

directed to perform noticing services and to receive, maintain, record and otherwise administer

the proofs of claim filed in this Chapter 11 Case, and all related tasks, all as described in the

Application (the “Claims and Noticing Services”).

       4.      Epiq shall serve as the custodian of court records and shall be designated as the

authorized repository for all proofs of claim filed in this Chapter 11 Case and is authorized and

directed to maintain an official claims register for the Debtor and to provide the Clerk with a

certified duplicate thereof upon the request of the Clerk.

       5.      Epiq is authorized and directed to obtain a post office box or address for the

receipt of proofs of claim.




                                                 2
              Case 19-10248-CSS         Doc 8-1      Filed 02/06/19      Page 4 of 36



       6.      Epiq is authorized to take such other action to comply with all duties set forth in

the Application.

       7.      The Debtor is authorized to compensate Epiq in accordance with the terms of the

Engagement Agreement upon the receipt of reasonably detailed invoices setting forth the services

provided by Epiq and the rates charged for each, and to reimburse Epiq for all reasonable and

necessary expenses it may incur, upon the presentation of appropriate documentation, without the

need for Epiq to file fee applications or otherwise seek Court approval for the compensation of

its services and reimbursement of its expenses; provided, however, that the United States Trustee

for the District of Delaware, counsel to the proposed debtor-in-possession lender and counsel to

any official committee appointed in this Chapter 11 Case (together, the “Notice Parties”) shall

be provided copies of Epiq’s invoices and shall have a period of ten (10) days to object to the

amount of such invoice prior to the Debtor’s payment of such amounts or such shorter time as

agreed by the Notice Parties.

       8.      Epiq shall maintain records of all services showing dates, categories of services,

fees charged and expenses incurred.

       9.      The parties shall meet and confer in an attempt to resolve any dispute, which may

arise relating to the Engagement Agreement or monthly invoices, and the parties may seek

resolution of the matter from the Court if resolution is not achieved.

       10.     Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, the fees and expenses

of Epiq under this Order shall be an administrative expense of the Debtor’s estate.

       11.     Epiq may apply its retainer to all pre-petition invoices, which retainer shall be

replenished to the original retainer amount, and thereafter, Epiq may hold its retainer under the




                                                 3
              Case 19-10248-CSS         Doc 8-1      Filed 02/06/19     Page 5 of 36



Engagement Agreement during this Chapter 11 Case as security for the payment of fees and

expenses incurred under the Engagement Agreement.

       12.     In the event Epiq is unable to provide the services set out in this order, Epiq will

immediately notify the Clerk and the Debtor’s attorney and cause to have all original proofs of

claim and computer information turned over to another claims and noticing agent with the advice

and consent of the Clerk and counsel to the Debtor.

       13.     Epiq shall comply with all relevant statutory provisions and rules of procedure,

including the Local Rules, general orders and applicable guidelines.

       14.     Counsel to the Debtor shall notify both Epiq and the Clerk’s office within seven

(7) days of an order of dismissal or conversion of this Chapter 11 Case.

       15.     At the end of this Chapter 11 Case or upon the termination of Epiq’s services, the

Debtor must obtain a termination order to terminate the services provided.

       16.     Notwithstanding anything to the contrary in the Engagement Agreement, the

Debtor shall have no obligation to indemnify the Indemnified Persons, or provide contribution or

reimbursement to Indemnified Persons, for any claim or expense that is either: (i) judicially

determined (the determination having become final) to have arisen from any Indemnified

Person’s gross negligence, willful misconduct, or fraud; (ii) for a contractual dispute in which the

Debtor alleges the breach of any Indemnified Person’s contractual obligations if the Court

determines that indemnification, contribution or reimbursement would not be permissible

pursuant to In re United Artists Theatre Co., et al., 315 F. 3d 217 (3d Cir. 2003), or (iii) settled

prior to a judicial determination under (i) or (ii), but determined by this Court, after notice and a

hearing, to be a claim or expense for which the Indemnified Persons should not receive




                                                 4
              Case 19-10248-CSS          Doc 8-1     Filed 02/06/19    Page 6 of 36



indemnity, contribution or reimbursement under the terms of the Engagement Agreement as

modified by this Order.

       17.     If, before the earlier of (i) the entry of an order confirming a chapter 11 plan in

this case (that order having become a final order no longer subject to appeal), or (ii) the entry of

an order closing this case, an Indemnified Person believes that it is entitled to the payment of any

amounts by the Debtor on account of the Debtor’s indemnification, contribution and/or

reimbursement obligations under the Engagement Agreement (as modified by this Order),

including without limitation the advancement of defense costs, such Indemnified Person must

file an application therefore in this Court, and the Debtor may not pay any such amounts to such

Indemnified Person before the entry of an order by this Court approving the payment. This

paragraph is intended only to specify the period of time under which the Court shall have

jurisdiction over any request for fees and expenses by such Indemnified Person for

indemnification, contribution or reimbursement, and not a provision limiting the duration of the

Debtor’s obligation to indemnify such Indemnified Person. All parties in interest shall retain the

right to object to any demand by any Indemnified Person for indemnification, contribution or

reimbursement.

       18.     The Debtor may submit a separate retention application, pursuant to 11 U.S.C.

§ 327 and/or any applicable law, for work that is to be performed by Epiq but which is not

specifically authorized by this Order.

       19.     The Debtor and Epiq are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Application.




                                                 5
                 Case 19-10248-CSS       Doc 8-1     Filed 02/06/19    Page 7 of 36



       20.       Notwithstanding any term in the Engagement Agreement to the contrary, the

Court retains jurisdiction with respect to all matters arising from or related to the implementation

of this Order.

       21.       Epiq shall not cease providing claims processing services during the case for any

reason, including nonpayment, without an order of the Court.

       22.       In the event of any inconsistency between the Engagement Agreement, the

Application and this Order, this Order shall govern.




                                                 6
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 8 of 36



                       Exhibit B

                Engagement Agreement
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 9 of 36
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 10 of 36
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 11 of 36
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 12 of 36
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 13 of 36
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 14 of 36
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 15 of 36
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 16 of 36
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 17 of 36
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 18 of 36
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 19 of 36
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 20 of 36
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 21 of 36
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 22 of 36
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 23 of 36



                        Exhibit C

                    Karpuk Declaration
               Case 19-10248-CSS              Doc 8-1      Filed 02/06/19         Page 24 of 36



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter 11

Avadel Specialty Pharmaceuticals, LLC, 1                         Case No. 19-10248 (CSS)

                               Debtor.



DECLARATION OF BRIAN KARPUK IN SUPPORT OF THE APPLICATION OF THE
DEBTOR FOR ENTRY OF AN ORDER AUTHORIZING DEBTOR TO EMPLOY AND
RETAIN EPIQ CORPORATE RESTRUCTURING, LLC AS CLAIMS AND NOTICING
     AGENT NUNC PRO TUNC TO THE PETITION DATE PURSUANT TO
        28 U.S.C. § 156(C ), 11 U.S.C. 105(a) AND LOCAL RULE 2002-1(f)

Brian Karpuk, being duly sworn, deposes and states:

         1.      I am the Director of Consulting Services of Epiq Corporate Restructuring, LLC

(“Epiq”), and I am authorized to make and submit this declaration on behalf of Epiq (the

“Declaration”). The statements contained herein are based upon personal knowledge. I submit

this Declaration in support of the application (the “Section 156(c) Application”) 2 of the above-

captioned debtor and debtor in possession (the “Debtor”) for entry of an order authorizing the

employment and retention of Epiq as the Debtor’s claims and noticing agent (“Claims and

Noticing Agent”) in the Debtor’s chapter 11 case (the “Chapter 11 Case”) nunc pro tunc to the

Petition Date pursuant to section 156(c) of title 28 of the United States Code, section 105(a) of

title 11 of the United States Code (the “Bankruptcy Code”), and rule 2002-1(f) of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”) and to approve the assumption of the Services


1
  The business address and the last four (4) digits of the Debtor’s federal tax identification number is Avadel
Specialty Pharmaceuticals, LLC, 16640 Chesterfield Grove Road, Suite 200, Chesterfield, MO 63005 (8959).
2
   Capitalized terms utilized but not otherwise defined herein shall have the meanings ascribed to such terms in the
Section 156(c) Application or the First Day Declaration filed in this Chapter 11 Case.
             Case 19-10248-CSS         Doc 8-1       Filed 02/06/19   Page 25 of 36



Agreement, dated as of January 30, 2019 (the “Engagement Agreement”). The Engagement

Agreement is attached to the Section 156(c) Application as Exhibit B.

       2.      As agent and custodian of the Court records pursuant to 28 U.S.C. § 156(c), Epiq

will perform at the request of the Clerk the noticing and claims services specified in the Section

156(c) Application and Engagement Agreement. In addition, at the Debtor’s request, Epiq will

perform such other claims and noticing services specified in the Section 156(c) Application. For

the avoidance of doubt, pursuant to the Engagement Agreement, Epiq will perform the Claims

and Noticing Services for the Debtor in this Chapter 11 Case.

       3.      Epiq is one of the country’s leading chapter 11 administrators, with significant

expertise in noticing, claims administration, soliciting, balloting, and facilitating other

administrative aspects of chapter 11 cases. Epiq has acted as the claims and noticing agent in

numerous recent cases of varying size and complexity, including the following recent cases filed

in this District: In re HCR ManorCare, Inc., Case No. 18-10467 (KG) (Bankr. D. Del. Mar. 6,

2018); In re Herald Media Holdings, Inc., Case No. 17-12881 (LSS) (Bankr. D. Del. Dec. 8,

2017); In re Maurice Sporting Goods, Inc., Case No. 17-12481 (CSS) (Bankr. D. Del. Nov. 20,

2017); In re Model Reorg Acquisition, LLC, Case No. 17-11794 (CSS) (Bankr. D. Del. Aug. 29,

2017); In re The Original Soupman, Inc., Case No. 17-11313 (LSS) (Bankr. D. Del. Jun. 20,

2017); In re CST Indus. Holdings Inc., Case No. 17-11292 (BLS) (Bankr. D. Del. Jun. 13, 2017);

In re Tidewater Inc., Case No. 17-11132 (BLS) (Bankr. D. Del. May 19, 2017); In re Key Energy

Servs., Inc., Case No. 16-12306 (BLS) (Bankr. D. Del. Oct. 25, 2016).

       4.      In connection with the preparation of this Declaration, I caused to be submitted

for review by our conflicts system the names of all known potential parties in interest (the

“Potential Parties in Interest”) in this Chapter 11 Case. The list of Potential Parties in Interest

                                                 2
             Case 19-10248-CSS         Doc 8-1       Filed 02/06/19   Page 26 of 36



was provided by the Debtor and is attached hereto as Schedule 1. Epiq is not aware of any

relationship that would present a disqualifying conflict of interest. To the extent that Epiq’s

conflicts check has revealed that certain Potential Parties in Interest were current or former

clients of Epiq within the past three years, these parties have been identified on a list annexed

hereto as Schedule 2 (the “Client Match List”). However, given Epiq’s neutral position as

claims and noticing agent or administrative advisor for any parties listed on the Client Match

List, Epiq does not view such relationships as real or potential conflicts. Further, to the best of

my knowledge, any such relationship between Epiq and any parties on the Client Match List is

completely unrelated to this Chapter 11 Case.

        5.     The Debtor selected Epiq to serve as the Claims and Noticing Agent for the

Debtor’s estate, as set forth in more detail in the Section 156(c) Application. To the best of my

knowledge, neither Epiq nor any of its professionals have any relationship with the Debtor that

would impair Epiq’s ability to serve as Claims and Noticing Agent.

        6.     Epiq has working relationships with certain of the professionals retained by the

Debtor and other parties herein but such relationships are completely unrelated to this Chapter 11

Case. Epiq has represented, and will continue to represent, clients in matters unrelated to this

Chapter 11 Case, and has had, and will continue to have, relationships in the ordinary course of

its business with certain professionals in connection with matters unrelated to this Chapter 11

Case.

        7.     Epiq is a “disinterested person” as that term is referenced in section 327(a) of the

Bankruptcy Code and as defined in section 101(14) of the Bankruptcy Code, as modified by

section 1107(b) of the Bankruptcy Code, in that Epiq and its professionals:

               (a)    are not creditors, equity security holders, or insiders of the Debtor;

                                                 3
             Case 19-10248-CSS         Doc 8-1       Filed 02/06/19   Page 27 of 36




               (b)    are not, and were not, within two years before the date of the filing of this
                      Chapter 11 Case, directors, officers, or employees of the Debtor; and

               (c)    do not have an interest materially adverse to the interests of the Debtor’s
                      estate or any class of creditors or equity security holders, by reason of any
                      direct or indirect relationship to, connection with, or interest in, the
                      Debtor.

       8.      Epiq has not been retained to assist any entity or person other than the Debtor on

matters relating to, or in connection with, this Chapter 11 Case. If Epiq’s proposed retention is

approved by this Court, Epiq will not accept any engagement or perform any service for any

entity or person other than the Debtor in this Chapter 11 Cases; provided, however, that the

Debtor intends to file a separate application to retain Epiq pursuant to Bankruptcy Code section

327 to provide additional services outside the scope of 28 U.S.C. §156(c).

       9.      Epiq further represents as follows:

               (a)    it will not consider itself employed by the United States government and
                      shall not seek any compensation from the United States government in its
                      capacity as Claims and Noticing Agent;

               (b)    by accepting employment in this Chapter 11 Case, Epiq waives any right
                      to receive compensation from the United States government;

               (c)    in its capacity as Claims and Noticing Agent, Epiq will not be an agent of
                      the United States and will not act on behalf of the United States; and

               (d)    Epiq will not employ any past or present employees of the Debtor in
                      connection with its work as Claims and Noticing Agent.

       10.     Subject to Court approval, the Debtor has agreed to compensate Epiq for

professional services rendered pursuant to 28 U.S.C. §156(c) in connection with this Chapter 11

Case according to the terms and conditions of the Engagement Agreement. Payments are to be

based upon the submission of a billing statement by Epiq to the Debtor after the end of each

calendar month which includes a detailed listing of services and expenses. Epiq has received a


                                                 4
Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 28 of 36
            Case 19-10248-CSS        Doc 8-1   Filed 02/06/19   Page 29 of 36



                                        SCHEDULE 1

                    LIST OF POTENTIALLY INTERESTED PARTIES

Debtor                                          Avion Pharmaceuticals, LLC
                                                Benjamin Brucker, MD
Avadel Specialty Pharmaceuticals, LLC
                                                Beshara Helou
                                                Beth Winkley
Debtor Affiliates
                                                Brian Murray
Avadel Generics LLC                             Business One Technologies, Inc.
Avadel Legacy Pharmaceuticals                   Cardinal Health
Avadel Management Corporation                   Carole Gordon
Avadel Operations Company, Inc.                 Caroline Burk, Inc.
Avadel Pediatrics Inc.                          CFX, Inc.
Avadel Pharmaceuticals (USA), Inc.              Chamber Hill Strategies
Avadel Pharmaceuticals Plc                      Cipher Pharmaceuticals Inc.
Avadel US Holidngs Inc                          Cogentix Medical, Inc.
FSC Holding Company                             Daniel Jaffee
FSC Therapeutics, LLC                           David Albala
                                                David DiMarco
Officers                                        David Ginsberg
David P. Gusky                                  David Sussman
Gregory J. Divis                                Department of Health and Human Services
Jerad Seurer                                    Diane Newman
Michael F. Kanan                                Digital Sciences Press Inc.
Michah Richardson                               DJI Consulting Inc.
Phillandas T. Thompson                          Docusign, Inc.
                                                Dohman Life Sicence Services, LLC
Bank                                            Eagle Pharmacy LLC
                                                Edward Cohen
Commerce Bank                                   Edward Kim
                                                Edward Levin
Contract Counter Parties                        EPL Archives, LLC
Adam Mogil                                      Eric Rovner
Alan Wein, MD                                   Erika Ruiz
Alert Marketing, Inc.                           Express Scripts Senior Care Holdings, Inc.
Alfred Kohan                                    Express Scripts, Inc.
Amanda Maggart                                  Fathom Healthcare Solutions, Inc.
AmerisourceBergen Corp.                         Field Factor Training, LLC
Andrea Pezzella                                 FingerPaint
Andrew Shapiro                                  Gary Lemack
AptarGroup, Inc. and Renaissance                GFB Biomedical Consulting, LLC
Lakewood, LLC                                   Gina Powley
Aquestive Therapeutics, Inc.                    Gregory LaMendola
Aquinox Pharmaceuticals (Canada) Inc.           H.D. Smith, LLC
Avant Healthcare Marketing, Inc. and Avail      IntelGenx Corp.
Services, Inc.                                  IQVIA (Quintiles Commercial US, Inc.)
           Case 19-10248-CSS      Doc 8-1   Filed 02/06/19   Page 30 of 36



J M Smith Corporation                        Roger Dmochowski, MD
James Meaglia                                saleSEER, Inc.
Jeannette Potts                              Scott MacDiarmid
Jean-Paul Tran                               Serenity Pharmaceuticals, LLC
Jed Kaminetsky                               Serenity Pharmaceuticals, LLC and Reprise
Jeffrey Proctor                              Biopharmaceutics, LLC
Jennifer Miles-Thomas                        Source Healthcare Analytics, LLC (a
Jessica DeLong                               Symphony Health company)
Jones Public Affairs, Inc.                   Stephen Brunton
Joshua Perkel                                Stephen Kraus
Kaiser Foundation Health Plan, Inc.          Steven Brooks
Kathleen Kobashi                             Steven Kaplan
Knight Therapeutics, Inc.                    Steven Maislos
Laurence Belkoff                             Susann Varano
Leverage Point Media I LLC                   Target Health Inc.
Liam Hurley                                  The Hibbert Group
Lipella Pharmaceuticals Inc.                 Tivity Health Services, LLC
lnnomar Strategies Inc.                      Toby Chai
lntegra Life Science Services, LLC           TrialCard, Inc.
LW Graphic Design (Elizabeth Whalen)         Truveris, Inc.
Marius Pharmaceuticals, LLC                  Urigen Pharmaceuticals, Inc.
Matt Rosenberg                               UroGPO, LLC
McKesson (includes 3 Avadel affiliates)      Veru, Inc.
Medivizor International Limited              Vincent Bivins
Med-Script Associates Ltd.                   Walgreen Co.
MedVantx, Inc.                               Xcenda, L.L.C.
Michael Gambla
Michael Kennelly                             Customers
Nelson Laboratories, LLC
                                             Ahold Financial Services
OptimizeRx Corporation
                                             Albertsons Distribution
P/L Biomedical (Lee Leichter)
                                             American Health Packaging
Patient Health Perspectives, LLC
                                             Amerisourcebergen
Peter Sand
                                             Amerisourcebergen Health Corp
Pharmacoeconomics and… (Jeff Lee,
                                             Anda Pharmaceuticals Inc.
Pharm.D., FCCP)
                                             Associated Pharmacies Inc
Pharmacy Innovations (Southern Tier Home
                                             Auburn Pharmaceuticals
Infusion, Inc.)
                                             Avadel Specialty
PPD Development, L.P.
                                             Bloodworth Wholesale
Priority Healthcare Distribution, Inc.
                                             Burlington Drug Company
(Express Scripts company)
                                             Cardinal Health
Proscribe (US), LLC
                                             Caremark Corporate Mail Svs
Ravi Kacker
                                             Cedardale Distributors
Relay Health (NDCHealth Corporation)
                                             Cigna Central
Remund Group, LLC
                                             CVS Pharmacy Inc
Renaissance Lakewood, LLC
                                             Dakota Drug, Inc.
Richard Bennett
                                             Dik Drug Company
           Case 19-10248-CSS     Doc 8-1   Filed 02/06/19   Page 31 of 36



Discount Drug Mart                          Thrifty White Pharmacy
Drugs Unlimited                             USA Drugs/SAJ Distributors
DV Medical Supply, Inc.                     Valley Wholesale Drug
Eagle Pharmacy LLC                          Value Drug Company
Express Scripts                             Walgreens
Express Scripts, Inc                        Walgreens Mail Service
Genetco Inc                                 Wal-Mart Stores
Giv, Inc                                    Wholesale Drug Distributor
H. D. Smith Wholesale Drug
H.E. Butt Grocery Company                   Employees
Hbc Service Company                         Aaron Bean
Henry Schein                                Angela Spadea
Kaiser Perm Fdn Health Plan                 Anne Lapke
Kaiser Permanente                           Barry Bloomston
Kaiser Permanente-PBS                       Bryan Wood
Kerr Drug Distribution                      David Moore
Louisiana Wholesale Drug
                                            David Schlaker
Mckesson Corporation
                                            Douglas Buriani
Mckesson Financial Center                   Ellen Amos
Medco Health of Willingboro
                                            Geoffrey Cochran
Medco Health Solutions
                                            Harry Lenzen
Medco Health Solutions of Ohio
                                            James Paul
Meijer
                                            Jane Ross-Bopp
Miami-Luken, Inc
                                            Jeffrey Williams
Morris & Dickson Co., Ltd
                                            Joseph Auci
Mwi Veterinary Supply Co
                                            Justine Boampong
North Carolina Mutual Drug Co
                                            Kirsten Carlson
Omnicare Dist Center LLC
                                            Kristen Butler
Parmed
                                            Kristen Knight
Peyton’s Northern
                                            Lacey Pecina
Peyton’s Phoenix
                                            Lisa Orr
Peyton’s Southeastern
                                            Marcia Barbe
Pharmacy Buying Association
                                            Mariah Allen Harris
Prescription Solutions
                                            Marta Delahunty
Prescription Supply
                                            Maureen Otoole-Miller
Publix Rx Warehouse
                                            Michael Cahill
Quest Pharmaceuticals
                                            Michael Stanek
Richie Pharmacal Co.
                                            Ryan Rausch
Rite Aid Hdqtrs Corp.
                                            Sean Mayers
Rochester Drug Co-Op
                                            Sherri Mosholder
Rx Outreach
                                            Sherri Thompson
Smith Drug Company
                                            Thomas Holt
Supervalu Inc.
                                            Thomas Mcguire
Tel-Drug of PA L.L.C.
                                            Todd Gramins
Tel-Drug, Inc
The Harvard Drug Group
                                            General Creditors
            Case 19-10248-CSS       Doc 8-1   Filed 02/06/19   Page 32 of 36



Alan Wein, MD                                  Government Agency
Alert Marketing, Inc.                          Alabama Board of Pharmacy
AptarGroup, Inc. and Renaissance               Alaska Board of Pharmacy
Lakewood, LLC                                  Arizona Board of Pharmacy
Aquestive Therapeutics, Inc.                   Arkansas Board of Pharmacy
Aquinox Pharmaceuticals (Canada) Inc.          California Board of Pharmacy
Avion Pharmaceuticals, LLC                     Colorado Board of Pharmacy
Benjamin Brucker, MD                           Connecticut Board of Pharmacy
Cipher Pharmaceuticals Inc.                    Delaware Board of Pharmacy
Cogentix Medical, Inc.                         Department of Health and Human Services
DAVID SCHLAKER                                 Dist. of Columbia Board of Pharmacy
Dohmen Life Science Services                   Florida Board of Pharmacy
Express Scripts Senior Care Holdings, Inc.     Food and Drug Administration
IntelGenx Corp.                                Georgia Board of Pharmacy
IQVIA (Quintiles Commercial US, Inc.)          Hawaii Board of Pharmacy
J M Smith Corporation                          Idaho Board of Pharmacy
Jeff Lee, Pharm.D., FCCP                       Illinois Board of Pharmacy
Kaiser Foundation Health Plan, Inc.            Indiana Board of Pharmacy
Knight Therapeutics, Inc.                      Kansas Board of Pharmacy
Lee Leichter                                   Kentucky Board of Pharmacy
Leverage Point Media I LLC                     Louisiana Board of Pharmacy
Lipella Pharmaceuticals Inc.                   Maine Board of Pharmacy
lnnomar Strategies Inc.                        Maryland Board of Pharmacy
lntegra Life Science Services, LLC             Michigan Board of Pharmacy
Marius Pharmaceuticals, LLC                    Minnesota Board of Pharmacy
Massachusetts Board of Pharmacy                Missouri Board of Pharmacy
Medivizor International Limited                Montana Board of Pharmacy
OptimizeRx Corporation                         Nebraska Board of Pharmacy
P/L Biomedical                                 Nevada Board of Pharmacy
Pharmacoeconomics and…                         New Hampshire Board of Pharmacy
Pharmacy Innovations (Southern Tier Home       New Jersey Board of Pharmacy
Infusion, Inc.)                                New Mexico Board of Pharmacy
Priority Healthcare Distribution, Inc.         New York Board of Pharmacy
(Express Scripts company)                      North Carolina Board of Pharmacy
Relay Health (NDCHealth Corporation)           North Carolina Department of Agriculture
Reprise Biopharmaceutics, LLC                  North Dakota Board of Pharmacy
Roger Dmochowski, MD                           Ohio Board of Pharmacy
saleSEER, Inc.                                 Oklahoma Board of Pharmacy
Serenity Pharmaceuticals, LLC                  Oregon Board of Pharmacy
The End Result Inc                             Pennsylvania Board of Pharmacy
Tivity Health Services, LLC                    Rhode Island Board of Pharmacy
Truveris, Inc.                                 South Carolina Board of Pharmacy
Urigen Pharmaceuticals, Inc.                   South Dakota Board of Pharmacy
Veru, Inc.                                     State Board of Pharmacy of Alabama
Walgreen Co.                                   State Board of Pharmacy of Alaska
                                               State Board of Pharmacy of Arizona
           Case 19-10248-CSS       Doc 8-1   Filed 02/06/19   Page 33 of 36



State Board of Pharmacy of Arkansas           State Board of Pharmacy of Wisconsin
State Board of Pharmacy of California         State Board of Pharmacy of Wyoming
State Board of Pharmacy of Colorado           Texas Board of Pharmacy
State Board of Pharmacy of Connecticut        Utah Board of Pharmacy
State Board of Pharmacy of Delaware           Vermont Board of Pharmacy
State Board of Pharmacy of District of        Virginia Board of Pharmacy
Columbia                                      Washington Board of Pharmacy
State Board of Pharmacy of Florida            Wisconsin Board of Pharmacy
State Board of Pharmacy of Georgia            Wyoming Board of Pharmacy
State Board of Pharmacy of Hawaii
State Board of Pharmacy of Idaho              Vendors
State Board of Pharmacy of Illinois
State Board of Pharmacy of Iowa               Advanced Urology Insistute
State Board of Pharmacy of Kansas             Agency for Health Care Admin
State Board of Pharmacy of Kentucky           Alabama Department of Revenue
State Board of Pharmacy of Louisiana          Alabama Medicaid Agency
State Board of Pharmacy of Maine              American Association of
State Board of Pharmacy of Maryland           American Urogynecologic Society
State Board of Pharmacy of Massachusetts      American Urological Association
State Board of Pharmacy of Michigan           Arizona Urological Society
State Board of Pharmacy of Minnesota
                                              Arnall Golden Gregory LLP
State Board of Pharmacy of Mississippi
                                              Artia Solutions, LLC
State Board of Pharmacy of Missouri
                                              Avadel Ireland FI
State Board of Pharmacy of Montana
                                              Avadel Ireland FI
State Board of Pharmacy of Nebraska
                                              Avadel Legacy
State Board of Pharmacy of Nevada
                                              Avadel Legacy
State Board of Pharmacy of New Hampshire
                                              Avadel Operations
State Board of Pharmacy of New Jersey
                                              Avadel Operations
State Board of Pharmacy of New Mexico
                                              Avadel Pharmaceuticals Plc FI
State Board of Pharmacy of New York
                                              Avadel Pharmaceuticals Plc FI
State Board of Pharmacy of North Carolina
                                              Avail Services, Inc.
State Board of Pharmacy of North Dakota
                                              Avant Healthcare Marketing Inc
State Board of Pharmacy of Ohio
                                              Barthelmes Brand
State Board of Pharmacy of Oklahoma
                                              Brilliant Gifts, LLC
State Board of Pharmacy of Oregon
                                              Bryan Cave LLP
State Board of Pharmacy of Pennsylvania
                                              BusinessOne Technologies Inc
State Board of Pharmacy of Rhode Island
                                              Carden Jennings
State Board of Pharmacy of South Carolina
                                              Caroline Burk Inc.
State Board of Pharmacy of South Dakota
                                              Catalent Pharma Solutions
State Board of Pharmacy of Tennessee
                                              Catalent Pharma Solutions, LLC
State Board of Pharmacy of Texas
                                              CDW Direct LLC
State Board of Pharmacy of Utah
                                              CFX-Inc.
State Board of Pharmacy of Vermont
                                              Chamber Hill Strategies
State Board of Pharmacy of Virginia
                                              Charter Communications
State Board of Pharmacy of Washington
                                              Chemtrec
State Board of Pharmacy of West Virginia
                                              Chesapeake Urology Associates
           Case 19-10248-CSS     Doc 8-1   Filed 02/06/19   Page 34 of 36



ClearView Healthcare Partners, LLC          Green Griffith Borg-Breen LLP
Cleveland Clinic                            GS1 US, Inc.
CNF Pharma, LLC                             HealthCare Partners
Commerce Bank                               Hyman Phelps & McNamara PC
Commissioner of Social Services             Illinois Urological Society
Concur                                      Illuminate
Contemporary Graphics & Bindery, Inc        Incentive Travel Solutions
Contemporary Staffing Solutions             Indiana Urologic Association
Copyright Clearance Center, Inc             IQVIA Inc.
Corporate Creations International           IVUmed
Covance Laboratories Inc.                   Jeff Bagull
Crepes a Latte Catering, Inc                Jones Day
Cutting Edge Information, LLC               Jones Public Affairs Inc.
CVS Pharmacy Inc.                           Joseph S. Richeson
D.C. Treasurer                              Kenes International Organizers
Deloitte & Touche                           Kentucky State Treasurer
Department of Health Care Services          Large Urology Group Practice
Derse Inc                                   Learning Designs, Inc.
Digital Science Press, Inc.                 Lehigh Valley Hospital
DJI Consulting                              Lisa Tripodi
DLSS                                        Lorne K Havenhill
DMAS, Commonwealth of Virginia              Louisiana Urological Society
DocuSign Inc.                               LW Graphic Design
Dohmen Life Science Services LLC            MA Assoc. of Practicing Urologists
Eagle Pharmacy, LLC                         MA-AUA Education Fund, Inc.
EFP, LLC                                    MCA Financial Group, Ltd
Elsevier Inc.                               MD DHMH
En Pointe Technologies Sales LLC            MD Medical Assistance Recoveries
Enterprise FM                               MedReviews, LLC
EPL Pathology Archives, LLC.                Med-Script Associates Ltd.
EVERSANA Life Science Services, LLC         MG Design Associates Corporation
Express Scripts, Inc.                       Minnesota Urological Society, Inc.
Fathom Healthcare Solutions, Inc.           Mississippi Board of Pharmacy
FedEx Custom Critical                       Missouri Healthnet Division
Field Factor Training, LLC.                 National Association for Continence
Fingerpaint Marketing Inc                   Nelson Laboratories, LLC
Fleishman Hillard Inc.                      New England Section of the AUA
Florida Urology Society                     New Jersey Department of Health
Food and Drug Administration                New Jersey Drug Rebate Program
GEN, LLC                                    New Roots Solutions LLC
Gen., LLC                                   New York Department of Health
Georgia Depart of Community Health          New York Section of the AUA
Georgia Obstetrical and                     New York State
Georgia Urology                             North Carolina Department of Agricu
GFB Biomedical Consulting LLC               North Carolina DHHS
Global Experience Specialist, Inc           North Carolina Urological
           Case 19-10248-CSS      Doc 8-1   Filed 02/06/19   Page 35 of 36



North Central Section of                     Target Health Inc.
North Eastern Section of the AUA             Tennessee Board of Pharmacy
NYU Post-Graduate Medical School             The Hibbert Company
NYU School of Medicine                       The Hibbert Group
Ohio Department of Medicaid                  The Medical Foundation
Ohio Urological Society                      ThinkGEN, LLC
Oklahoma State Board of Pharmacy             Thomas Jefferson University
Oklahoma State Urological Assoc.             TrialCard Incorporated
One Source Communication                     Turnkey Technologies, Inc.
PA Depart. Human Services/Drug reba          U.S. Treasury / DHA
Parker Poe Adams & Bernstein                 UCLA State-of-the-Art Urology
Patient Health Perspectives LLC              UL Information and Insights / Wercs
Paylocity                                    UroGPO Merger Sub LLC
Pharmaceutical Care Management Asso          Urological Association of Physician
Pharmacoeconomics and                        Urology Care Foundation, Inc.
P-L Biomedical                               Veeva Systems Inc.
PM Hotel Associates, LP.                     VER Technologies LLC
Point-of-Care Partners LLC                   Virginia Urological Society
PPD Development, L.P.                        Walgreens Co.
Private Eyes, Inc.                           Washington University
Project Sleep                                West Virginia Board of Pharmacy
Proscribe (US) LLC                           Western Section of the AUA
Quintiles IMS Inc                            Wisconsin Urological Society
R&M Management Solutions, LLC.               WJ Weiser & Associates, Inc.
Ravenswood Studio Inc.                       World Press
Relay Health Pharmacy                        Wright Express
Remund Group LLC                             Xcenda, LLC
Renaissance Lakewood, LLC                    Xelay Acumen Management, Inc.
Repco Solutions                              Zero
Rocky Mountain Urological Society
Royal Car Service Chesterfield taxi
Salesforce.com, Inc.
Serenity Pharmaceuticals, LLC
Society of Urodynamics, Female
Society of Urologic Nurses and Asso
Society of Women in Urology, Inc.
Source Healthcare Analytics
South Carolina Urological
South Central Section of
Southeastern Section of the AUA, Inc
Sr4 Partners
State of Michigan- CSHCS
State of New Jersey DMAHS FX- MCO
State of Rhode Island
Symphonix Solutions Inc
Synergist LLC
        Case 19-10248-CSS   Doc 8-1   Filed 02/06/19   Page 36 of 36



                             SCHEDULE 2

None.
